          Case 1:06-cr-00287-YK Document 119 Filed 01/19/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLAS AQUINO,                              :
     Petitioner                               :
                                              :       No. 1:06-cr-00287-1
     v.                                       :
                                              :       (Judge Kane)
UNITED STATES OF AMERICA,                     :
     Respondent                               :


                                          ORDER

     AND NOW, on this 19th day of January 2021, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

          1. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28
             U.S.C. § 2255 (Doc. Nos. 80, 89) is DENIED;

          2. A certificate of appealability SHALL NOT ISSUE; and

          3. The Clerk of Court is directed to CLOSE civil case number 16-cv-818.


                                                   s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
